Citation Nr: 1332451	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  06-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1995.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In an October 2011 decision, the Board granted an initial evaluation of 10 percent for the Veteran's service-connected partial lateral meniscectomy of the right knee and patellofemoral syndrome of the left knee, but denied an evaluation greater than 10 percent for these disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2012 Order granting a June 2012 Joint Motion for Partial Remand (JMR), the Veteran's appeal was vacated and remanded to the Board for additional development.

In April 2013, the Board noted the findings in the JMR that the prior VA examinations of the knees in November 2006 and August 2010 were inadequate because they did not provide sufficient details related to pain and functional loss of the Veteran's knees and remanded this case to the RO for additional development.

This appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.





REMAND

This case was remanded by the Board in April 2013 in order for the RO to obtain additional medical evidence pursuant to the June 2012 JMR.  The evidence of record indicates that a VA evaluation was scheduled for July 2013 and the Veteran was notified of the scheduled examination.  He did not report for this evaluation.  According to a letter from the Veteran, which was received by VA in August 2013, he had called the local RO on the Monday prior to his Thursday examination to reschedule the afternoon examination because he worked in the afternoon and could not miss work.  He was told that someone from VA would get back to him, but the only response was an automated call from VA in which he was told that VA was having problems with the scheduling system and that his decision to cancel his appointment might not get into the system.  He expressed a desire to attend a future VA knee evaluation in the morning.

Because there is a need for a current knee evaluation prior to rating the Veteran's knee disabilities and because the Veteran has expressed a willingness to attend a VA examination that is scheduled for the morning, the Board finds that another attempt to examine the Veteran is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran to determine a date and time at which he would be able to report for a VA evaluation of the knees.  The RO/AMC must then schedule the Veteran for a new examination, in accordance with his responses, to determine the current severity of his right and left knee disorders.  The Veteran's claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies, must be accomplished.  The examiner must first record the range of motion on clinical evaluation in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which pain begins and ends.  The same range of motion studies must be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must also state whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, and whether any pain in either knee could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the Veteran's left and right knee disorders.  A complete rationale for all opinions must be provided.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

